
	

113 HR 1522 IH: Manufacturing Economic Recovery Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1522
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. McKinley (for
			 himself, Mr. Rush,
			 Mr. Ryan of Ohio,
			 Mr. Doyle,
			 Mr. Johnson of Ohio,
			 Mr. Barletta, and
			 Mr. Gibbs) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for the expansion of manufacturing in the United
		  States.
	
	
		1.Short titleThis Act may be cited as the
			 Manufacturing Economic Recovery Act of
			 2013.
		2.Credit for
			 acquisition of manufacturing property
			(a)In
			 generalSubpart E of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 Rules for computing credit for investment in certain depreciable property) is
			 amended by inserting after section 48D the following new section:
				
					48E.Acquisition of
				manufacturing property
						(a)In
				generalFor purposes of
				section 46, the manufacturing recovery credit for any taxable year is an amount
				equal to—
							(1)the applicable
				percentage of the taxpayer’s basis in manufacturing real property placed in
				service by the taxpayer during the taxable year, and
							(2)the applicable percentage of the taxpayer’s
				basis in manufacturing tangible personal property placed in service by the
				taxpayer during the taxable year.
							(b)Applicable
				percentagesFor purposes of this section—
							(1)Real
				propertyIn the case of manufacturing real property, the
				applicable percentage is—
								(A)10 percent in the
				case of property located on existing manufacturing property,
								(B)15 percent in the case property of located
				on former manufacturing property, and
								(C)20 percent in the case of property located
				on future manufacturing property.
								(2)Tangible
				personal propertyIn the case
				of manufacturing tangible personal property, the applicable percentage shall be
				determined in accordance with the following table:
								
									
										
											If the aggregate manufacturing
						tangible personal property placed in
						service during the taxable year is:To the extent
						located on existing manufacturing
						property, the applicable percentage is:To the
						extent located on former
						manufacturing property, the applicable
						percentage is:To the extent located on
						future manufacturing property, the
						applicable percentage is:
											
										
										
											Not over $250,0005 percent10 percent15 percent
											
											Over $250,000 but not over $1,000,0007.5 percent12.5 percent17.5
						percent
											
											Over $1,000,00010 percent15 percent20 percent.
											
										
									
								
							(3)Increased credit
				for property located in economically disadvantaged areas
								(A)In
				generalIf the manufacturing property is located in an
				economically disadvantaged area, each of the percentages under paragraphs (1)
				and (2) shall be increased by 5 percentage points.
								(B)Extremely
				economically disadvantaged areasIf the manufacturing property is
				located in an extremely economically disadvantaged area, each of the
				percentages under paragraphs (1) and (2) shall be increased by 10 percentage
				points.
								(C)Economically
				disadvantaged areasFor purposes of this paragraph—
									(i)In
				generalThe term economically disadvantaged area
				means any area—
										(I)for which there is
				a single 5-digit postal zip code, and
										(II)which includes any portion of a census
				tract in which the median annual household income is less than $40,000 per
				year.
										(ii)Extremely
				economically disadvantaged areasThe term extremely
				economically disadvantaged area means any area which would be described
				in clause (i) if $32,000 were substituted for
				$40,000 in subclause (II) thereof.
									(iii)Household
				incomeMedian annual household income shall be determined using
				the 2010 census, as updated by the American Community Survey of the Bureau of
				the Census.
									(iv)Areas not
				within census tractsIn the
				case of an area which is not tracted for population census tracts, the
				equivalent county divisions (as defined by the Bureau of the Census for
				purposes of defining poverty areas) shall be used for purposes of determining
				median annual household income.
									(c)Manufacturing
				propertyFor purposes of this section—
							(1)Manufacturing
				property
								(A)In
				generalThe term
				manufacturing property means tangible property used in the United
				States in the trade or business of manufacturing tangible personal
				property.
								(B)Manufacturing of
				residential real property not includedSuch term does not include
				property used to manufacture residential real property, including such property
				used on a transient basis.
								(2)Existing
				manufacturing propertyThe term existing manufacturing
				property means any property which was a manufacturing facility, or a
				part of a manufacturing facility, at any time during the period beginning 5
				years before the date of the enactment of this section and ending on the day
				before its purchase by the taxpayer.
							(3)Former
				manufacturing propertyThe
				term former manufacturing property means any property (other than
				an existing manufacturing property) which was a manufacturing facility, or a
				part of a manufacturing facility, at any time before the period described in
				paragraph (2).
							(4)Future
				manufacturing propertyThe term future manufacturing
				property means any existing or former manufacturing property on which
				there are no permanent vertical structures.
							(5)Manufacturing
				real propertyThe term manufacturing real property
				means manufacturing property which is land or section 1250 property (as defined
				in section 1250(c)).
							(6)Manufacturing
				tangible personal propertyThe term manufacturing tangible
				personal property means manufacturing property which is tangible
				property other than manufacturing real property.
							(d)Credit not
				allowable for certain relocations of manufacturing facilitiesThis section shall not apply to property
				acquired as part of a relocation of a manufacturing facility unless the new
				location—
							(1)is in a different
				State than the prior location, or
							(2)is more than 100
				miles from the prior location.
							(e)Special
				rules
							(1)Credit not
				allowable if remediation deduction claimedThis section shall not apply to any
				property located on a site with respect to which the taxpayer (or a related
				party) is allowed a deduction under section 198 (relating to expensing of
				environmental remediation costs).
							(2)Basis
				adjustmentFor purposes of
				this subtitle, if a credit is allowed under this section for an expenditure
				related to property, the basis of such property shall be reduced by the amount
				of such credit.
							(3)Controlled
				groupsFor purposes of this
				section, all persons treated as a single employer under subsection (a) or (b)
				of section 52 or subsection (m) or (o) of section 414 shall be treated as a
				single
				taxpayer.
							.
			(b)Inclusion as
			 part of investment creditSection 46 of the Internal Revenue Code of
			 1986 is amended by striking and at the end of paragraph (5), by
			 striking the period at the end of paragraph (6) and inserting ,
			 and, and by adding at the end the following new paragraph:
				
					(7)the manufacturing recovery
				credit.
					.
			(c)Conforming
			 amendments
				(1)Section 49(a)(1)(C) of such Code is
			 amended—
					(A)by striking
			 ‘‘and’’ at the end of clause (v),
					(B)by striking the
			 period at the end of clause (vi) and inserting ‘‘, and’’, and
					(C)by adding at the
			 end the following new clause:
						
							(vii)the basis of any property which is
				manufacturing property under section
				48E.
							.
					(2)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 48D the following new item:
					
						Sec. 48E. Acquisition of
				manufacturing property..
					
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act in taxable years
			 ending after such date.
			3.Incentives for
			 hiring manufacturing recovery employees
			(a)In
			 generalParagraph (1) of
			 section 51(d) of the Internal Revenue Code of 1986 is amended by striking
			 or at the end of subparagraph (H), by striking the period at the
			 end of subparagraph (I) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(J)a manufacturing recovery
				employee.
					.
			(b)Manufacturing
			 recovery employeeSubsection (d) of section 51 of such Code is
			 amended by redesignating paragraphs (11) through (14) as paragraphs (12)
			 through (15), respectively, and by inserting after paragraph (10) the following
			 new paragraph:
				
					(11)Manufacturing
				recovery employee
						(A)In
				generalThe term
				manufacturing recovery employee means any individual who is
				certified by the designated local agency as having a hiring date which is after
				the date of the enactment of the Manufacturing Economic Recovery Act of 2013
				and before the close of the 3-year period beginning on the date that the
				employer first operated the manufacturing facility at which the individual is
				employed.
						(B)Increased credit
				for hiring unemployedIn the
				case of a manufacturing recovery employee who is certified by the designated
				local agency as having received unemployment compensation under State or
				Federal law for not less than 4 weeks during the 3-year period ending on the
				hiring date, subsection (a) shall be applied by substituting 50
				percent for 40 percent.
						(C)No credit for
				less than full-time employmentAn individual shall not be treated
				as a manufacturing recovery employee for any week during which—
							(i)the individual is
				employed by the employer for less than 35 hours at a manufacturing facility of
				the employer, or
							(ii)the individual
				performs less than 90 percent of individual’s services for the employer at the
				manufacturing facility.
							(D)Manufacturing
				facility must be in united statesNo credit shall be allowable by
				reason of this paragraph unless the manufacturing facility is located in the
				United
				States.
						.
			(c)Permanent credit
			 for manufacturing recovery employeesParagraph (4) of section
			 51(c) of such Code (relating to termination) is amended by adding at the end
			 the following flush sentence:
				
					The
				preceding sentence shall not apply to any manufacturing recovery
				employee..
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 individuals who first begin work for the employer after the date of the
			 enactment of this Act.
			
